Burch, J.
(concurring): One question in the case of Herman v. Sawyer, 112 Kan. 6, 209 Pac. 662, was whether the specific performance statute prevented specific performance of a contract to convey which included both homestead and other land. The language of the statute was not susceptible of such an interpretation. The statute relates to sale or exchange of land “occupied as a homestead by the owner and family” and no other land. The subject of the statute was not contracts embracing homestead and nonhomestead land, and there was nothing in our legal history to show that subject deserved legislative consideration. The burden of the statute was evidence, and it provided that, to be enforceable, the contract-must be in writing, signed by husband and wife, or by some one authorized in writing by both husband and wife to sign.
There was good ground in our legal history for safeguarding homestead interest by legislation on the matter of evidence of joint-consent. In the opinion in the case of Durand v. Higgins, 67 Kan. 110, 72 Pac. 567, appears the following:
“This court has held, in Pilcher v. A. T. & S. F. Rld. Co., 38 Kan. 516, 16 Pac. 945, 5 Am. St. Rep. 770; Dudley v. Shaw, 44 id. 683, 24 Pac. 1114, and Matney v. Linn, 59 id. 613, 54 Pac. 668, that the joint consent required need not necessarily be expressed in writing, to satisfy the constitutional requirement.” (p. 125.)
This opinion was filed in May, 1903. The statute was enacted at *536the next session of the legislature (Laws 1905, ch. 154) and was clearly a statute in the nature of a statute of frauds. After-enactment of the statute the homestead interest of a spouse who did not sign could no longer be jeopardized by parol proof of consent.
In Herman v. Sawyer full effect was given to the statute:
“Since one quarter section of the land was a homestead, and the contract was not signed by the defendant’s wife, the district court properly excluded that tract from further consideration. ...
“Exclusion of the homestead from consideration did not prevent specific performance of the contract to convey the remainder of the land. The contract was not' ‘illegal’ with respect to the remainder of the land, and the doctrine of entire consideration does not prevent equity from enforcing contracts as far as possible, to the end men may not treat them as scraps of paper, and to the end justice may be done.” (Herman v. Sawyer, 112 Kan. 6, 7, 209 Pac. 663.)
If in this instance the contract had not included the homestead plaintiff would have been entitled to such damages as he could prove under the rules relating to such proof; and if plaintiff can prove the value to him of performance of the contract, excluding the homestead from consideration, and consequent loss from nonperformance, he is entitled to recover.